Cope, J. delivered the following dissenting opinion:
*617I regret that I am unable to agree with my associates in the conclusion at which they have arrived in this case. The questions affecting the merits of the controversy, were long since settled by this Court, and whatever may be our opinion of the correctness of that settlement, I think that a due regard for the doctrine of stare decisis requires that it be strictly adhered to. I shall never hesitate in a proper case to cooperate with my associates in correcting the errors of this tribunal, but I am unwilling to interfere where the effect may be to create confusion in titles, and destroy rights acquired and held upon the faith of former adjudications. We cannot suppose that the people of San Francisco have been so unmindful of their interests as to disregard the previous decisions of this Court, and rely for the protection of their rights upon a change in the opinion of the Judges, or in the organization of the Court. It is safe to assume that these decisions have been generally acquiesced in, and have been accepted and acted upon by the people of that city as the paramount law and rule of property. Titles emanating from the city, must have become the subject of trade and commerce, and under the influence and upon the faith of these decisions, large sums of money must have been expended in the acquisition of these titles. In point of fact, we know that these expenditures have been made, not only as investments, and for purposes of speculation, but whenever it could be done by the actual possessors of property, for the purpose of protecting their possessions. If under these circumstances the doctrine of stare decisis has no application, I think it would be difficult to state a case in which that doctrine could be properly invoked.
I shall present, as briefly as possible, the reasons which control my opinion upon this subject, and it is necessary in the first place to refer to the decisions of this Court. In Smith v. Morse (2 Cal. 524) the controversy related to property situated, with reference to the title, similarly to that in dispute in this case. It was considered unnecessary to pass upon the question of title, but it was held that if the property belonged to the city it was subject to levy and sale. In Cohas v. Raisin (3 Cal. 443) it was held that the pueblo of San Francisco, to the rights of which the city has succeeded, was vested, by the laws of Mexico, with title to all the land within the limits of the pueblo. The conclusion of the Court, as announced in the opinion of Mr. Justice Heydenfeldt, was : “ That before the military occupation of California by the army of the United States, San Francisco was a Mexican *618pueblo or municipal corporation, and was invested with title to the land within her boundaries.” The opinion of Chief Justice Murray was never published, and the consequence is that the opinion of Judge Heydenfeldt has always been regarded as the unanimous opinion of the Court. There is, however, no conflict in the two opinions, and the substantial grounds of the decision were concurred in by the whole Court. The absolute title of the pueblo is the leading idea of both opinions and the controlling principle of the case. The decision was placed expressly upon the ground that the grant to the pueblo was in full property, and carried with it and vested in the pueblo all the rights and incidents of absolute ownership. In Touchard v. Touchard (5 Cal. 306) the case of Cohas v. Raisin was referred to and approved. In speaking of that case, the Court said: “We had occasion to examine the power and authority of towns under the Spanish and Mexican systems, to acquire and dispose of lands, and the conclusion there attained, after a careful examination of the Spanish and Mexican decrees, places their right upon as high ground as that of natural persons—a right of property beyond even the reach of royal interference.” An examination of this case will show that the reference to Cohas v. Raisin, though incidental, was entirely pertinent, and it must therefore be regarded as an authoritative exposition of the principle of that case. In Seale v. Mitchell (5 Cal. 401) the Court passed upon and sustained the very title in controversy in this suit. The action was ejectment, and on the trial of the case the plaintiff, to prove his title, gave in evidence a judgment obtained in the Superior Court of the city of San Francisco, by Peter Smith, against the city. Upon this judgment an execution had been issued, and the plaintiff had purchased the property in dispute at Sheriff’s sale. The execution and a deed from the Sheriff were also given in evidence. It was admitted that the property was situated within the limits of the former pueblo of San Francisco. Upon this evidence the plaintiff was nonsuited, but the published report of the case does not show upon what grounds the nonsuit was asked. It appears from the record, however, that it was asked, first, upon the ground that the deed from the Sheriff was void; and second, upon the ground that the plaintiff had failed to establish any title in the city. In response to the argument upon the latter of these grounds, the Court said: “ In the case of Cohas v. Raisin, we decided that before the military occupation of California by the army of the United States, San Francisco *619was a Mexican pueblo, or municipal corporation, and was invested with title to the land within her boundaries. It results from this that when a plaintiff sues for a lot in the former pueblo of San Francisco, and deraigns his title from the city, it is prima facie evidence of title.” The conclusion was, that the nonsuit had been improperly granted, and the judgment was reversed. I do not see how this case can be distinguished from the case at bar. It affirmed the same title upon which the plaintiff seeks to recover in this suit. In Welsh v. Sullivan (8 Cal. 165) the question of the validity of this title was again brought before the Court, and after full argument, Chief Justice Murray delivered an elaborate opinion, in which he maintained the authority of Cohas v. Raisin, both upon principle and upon the doctrine of stare decisis. The Associate Justices concurred in the decision. Mr. Justice Terry held that upon the principle of stare decisis, the Court was bound by its former decisions; and Mr. Justice Burnett placed his concurrence upon the ground that the title vested in the city under the Act of Congress of 1851.
I have not alluded to the case of Woodworth v. Fulton, for the reason that it is not proposed to return to the doctrines of that case, and the fact that it was overruled furnishes no argument against the authority of the cases to which I have referred.
A further examination of the decisions upon this subject is unnecessary. If these decisions were permitted to stand, there is little doubt that the effect would be to settle finally the exciting questions involved in this controversy. I cannot avoid the conviction that their overthrow evinces a disregard for the sanctity of judicial determinations for which no circumstances can furnish a sufficient justification. Any change in the rules and principles regulating the administration of justice should be introduced with great caution, and every such change, the tendency of which is to disturb titles and impair the security of vested rights, is in contravention of the spirit and policy of the law. A steady and uniform rule of property is of much more importance than the legal reasons upon which the rule was originally founded, and no Court can be justified in disturbing such a rule upon the ground that it originated in an erroneous conception of the law. However gross the error, if it has taken root and become a rule of property, it is sacred and inviolable.
Where a rule has become settled law, says Mr. Broom, it is to be followed, although some possible inconvenience may arise from a strict *620observance of it, or although a satisfactory reason for it is wanted, or although the principle and. policy of the rule may be questioned. Misera est servitus, ubi jus est vagum aut ineertum, is a maxim which applies with peculiar force to questions respecting real property. (Broom’s Leg. Max. 111.) When a doctrine is once fixed, says another learned author, as if it be so fixed by a decision, and subsequent practice grounded on it, it is to be adhered to. One ground of such adherence is the inconvenience of uncertainty in the law, an inconvenience which, with regard to property, may affect every man by the circumstance that the ablest conveyancers may not be able to direct him. Another reason for adhering to a rule of property is, that many estates may depend upon the rule, and the danger that the new determination may have a retrospect and shake many questions already settled. (Ram. on Leg. Judg. 126, 127.) “ When a rule,” says Chancellor Kent, “ has been once deliberately adopted and declared, it ought not to be disturbed, unless by a Court of appeal or review, and never by the same Court, except for very cogent reasons and upon a clear manifestation of error; and if the practice were otherwise, it would be leaving us in a state of perplexing uncertainty as to the law.” (1 Kent’s Com. 476.) “ No man,” says Sir William Jones, “ who is not a lawyer, would ever know how to act, and no man who is a lawyer would, in many instances, know how to advise, unless Courts were bound by authority as firmly as the Pagan deities were supposed to be bound by the decrees of fate.” (Jones on Bail. 46.) “Stare decisis,” says Chief Justice Wilmot, “ is a first principle in the administration of justice; and this, not from any fear of bringing appeals or writs of error in particular cases, but because these cases have furnished the light, by which conveyancers have been directed in settling and transferring property from one man to another. Upon the faith of an established rule, and the acquiescence of judges and of the whole nation in it, property to the amount of millions may depend. The Judges now, as their predecessors have always done, bow down to the rule pro salute populi, which is the supreme law of every community.” (Wilm. Notes, 312.) “It is for such reasons,” says Mr. Greenleaf, “ that judges have deemed themselves bound to adhere to the rules of the law of real property, with a closeness sometimes bordering upon servility, but in truth, dictated by sound wisdom.” (Greenl. Cruise on Real Property, 543.) “ The altering settled rules concerning property is the most dangerous way of removing landmarks.” (Parker, C. J., *621in Goodwright v. Wright, 1 P. Wm. 399.) “ My opinion is,” says Lord Chancellor Macclesfield, in Wagstaff v. Wagstaff, (2 P. Wm. 288) “ never to shake any settled resolutions touching property or the title to land, it being for the common good that these should be certain and known, however ill grounded the first resolution might be.” The same view was expressed by Mr. Justice Wilmot, in Robison v. Bland (1 W. Bl. 264). “There is no mischief,” said Lord Mansfield, in Rice v. Shute (2 W. Bl. 696) “that attends setting aside rules of practice, when erroneous, though in rules of property it is otherwise.” And again, in Hodgson v. Ambrose (1 Doug. 341) he said: “ The great object, in questions of property, is certainty; and if an erroneous. or hasty determination has got into practice, there is more benefit to be derived from adhering to it than if it were to be overturned.” Lord Camden, in Morecock v. Dickens, (Ambl. 678) speaking of the English rule, that the registration of a deed is notice of its contents, said, that if it were a new case, he should have his doubts; but the point was settled by a previous decision, and much property had been settled, and many conveyances made upon the strength of it. “A thousand neglects to search,” added he, “ have been occasioned by that determination, and I cannot therefore take upon me to alter it.” In Doe v. Manning (9 East, 71) Lord Ellenborough expressed a similar opinion, saying : “ It is no new thing for the Court to hold itself concluded, in matters of real property, by former decisions, upon questions, in respect of which, if they were res integra, it probably would have come to very different conclusions.”
Authorities in support of this doctrine might be multiplied to an indefinite extent. In Towle v. Forney (4 Kernan, 423) the Court of Appeals of New York, per Denio, C. J., said: “ Theoretically the judgments of Courts are only evidence, more or less authentic, of the law, and not the law itself; and it is unhappily true that cases sometimes occur where a prior judgment upon the same legal question cannot be conscientiously followed after the principle has received a further and more deliberate examination. The cases, however, are extremely rare in which the determination of the highest appellate Court can be properly departed from, when the same legal question again arises before a Court of the same Government. If it shall be thought that an erroneous rule has been established by the adjudication relied on as a precedent, it is better that it should be changed by the Legislature, by an act which cannot retrospect, than that the Courts should over*622turn what they have themselves established, and thus disappoint all who have acted upon the rule which had been considered settled. If this is so where an abstract rule of law, determined in a prior case, is sought to be applied to new facts, the reason is stronger where, as in this case, a series of particular acts has been passed upon and held to produce a given result, and the same identical facts are again before the Court between other parties. In such a case, there being no pretense of collusion, and no reason to impute carelessness or inattention to the Judges, the determination should be considered final and com elusive upon all persons in interest, or who may become interested in the question, as well as upon the parties to the particular action. The present case affords a forcible illustration of the importance of this doctrine.” The Supreme .Court of Alabama, in Rawls v. Kennedy, (23 Ala. 240) said: “We have elaborated our views as to the operation of these statutes more than we should have done, for the reason that it has been urged that the question we have discussed is not an open one in this Court; that a different construction was given to the Act of 1843, in the case of Henry v. Thorpe, (14 Ala. 103) and the construction there given was recognized and affirmed in the later cases of Doe v. Haskins (15 Ala. 619) and Coxe v. Davis (17 Ala. 716). If this be so, and the construction thus given was made under such circumstances as to give to these cases the force of adjudications upon the questions here presented, whatever may be our own views as to their correctness, we should feel bound, from a just regard to the rights of others who may be supposed to have acquired titles under them, to adhere to the rules which they have established. The evils arising from a wrong decision, great as they may be, would, in our opinion, weigh but little in comparison with the consequences which might ensue to the community from the establishment of a precedent under which the most solemn adjudications of this Court, in relation to the titles of real property, might be questioned and abrogated.”
If there be anything in the facts of this case to exempt it from the operation of the rule laid down by these authorities, I am unable to see it. It is true, so far as Cohas v. Raisin is concerned, it is admitted that the decision was correct, and upon the mere question of the validity of a grant made by an American Alcalde, during the military occupation of the country by the army of the United States, its authority is not disputed. But the theory of that case was that the pueblo was the absolute owner of the property, and it cannot be denied that this *623theory is entirely subverted and overthrown. It was this theory which was approved in Touchard v. Touchard, and subsequently adopted in Seale v. Mitchell and Welsh v. Sullivan; and it is this theory, thus approved and thus adopted, which I think should not now be overturned. The last two cases affirmed the identical title in controversy in this suit, and the public had a right to consider that all questions in relation to its validity were finally and conclusively determined. It is idle to speculate upon the consequences of the decision in this case; it involves the most important interests of a wealthy and flourishing community, and I am unwilling to do anything, the effect of which may be to impair the security or diminish the value of these interests. No doubt any decision that we could make would be productive of hardship to individuals, but we have reason to apprehend a less serious result in this respect from adhering to former adjudications, than from any other course. But, however this may be, the stability and uniformity of our decisions, in matters of property, are of much greater importance than any consideration connected with the preservation of individual rights.
I will say in conclusion, that if the questions presented in this case were res integra, I should have no difficulty in arriving at a conclusion in accordance with the opinion of my associates; and as it is important that some settled rules should exist on these subjects, in any future case involving the same questions, I shall consider myself bound by the present determination of the Court.
In my opinion, the judgment of the Court below should be affirmed.
On petition for rehearing, Baldwin, J. delivered the opinion of the Court —Field, C. J. concurring.
Petition for rehearing. We are entirely satisfied that there is no error in the decision rendered by us in this cause. The amplest opportunities were afforded for the fullest discussion of all the propositions involved, and a protracted and careful examination given to all the matters before us.
It is now insisted that we were misled in relation to the Van Ness Ordinance; that “ in point of fact ” that ordinance was repealed prior to the passage of the Act of 1858, confirming it. The Van Ness Ordinance was a part of the record in this case, and also in the case of Holladay v. Frisbie, and in the case of Wheeler v. Hampson ; but this *624repealing order was not in these cases. Of course we could take no notice of it in our opinion, and it was not considered. In the opinion in the present case, the effect and validity of this act and of the ordinance were involved in the consideration of the doctrine of stare decisis. It would make little for the general argument of the respondent if he maintained that this act of the Legislature was inoperative, since the only effect of this conclusion would be to show that the property was that of the city, and not of the claimants under the ordinance. But we are by no means convinced that the mere order—if it were properly before us—of the Board of Supervisors (appended to the petition, and of date March 2, 1858) destroyed the power of the Legislature to give effect to the provisions of the previous ordinances of the city. (See 3 How. U. S. R. 550 ; 9 How. 184, in addition to the cases cited in the opinion.) And this, even if the Board of Supervisors, under the stringent and restrictive provisions of the Consolidation bill, had authority to act upon the subject. (But see secs. 67-74 of the act.) It would be difficult to show that if the Legislature has the acknowledged power of repealing the charter of a municipal corporation, the effect of which repeal would be to cause the whole property held for public use to revert to the State, why it would not have power to give effect to an ordinance disposing of portions of it on a professed consideration, when such ordinance had been partially executed and continued in force for a number of years, and probably important rights had vested under it.
However, it is unnecessary to consider the point further, for upon the concession—which we are far from making—that this act of the Board of Supervisors was effectual to defeat the rights claimed to have vested under the Ordinance of 1855, the respondent cannot maintain His action to recover the premises in controversy.
Petition denied.
*625NOTES AND COMMENTS
NOTE 1.
GRANTS OF LAND BY GOVERNORS, WITHIN THE LIMITS OF PUEBLOS.
The following is a list of the grants, and pretended grants, made by Governors, within, or partly within, the limits of the pueblo of San Francisco:
November 30th, 1836. Governor Gutierrez to F. Guerrero; four hundred varas north of the Mission, and on the Yerba Buena road.
May 21st, 1839. Governor Alvarado to S. Vallejo and J. P. Leese; two hundred by one hundred varas on the point of the “ disembarcadero de Yerba Buena.”
October 10tb, 1839. Governor Jimeno to J. C. Bernal; one square league, being “ Rincon de Salinas y Potrero Viejo.” It will be seen, by an examination of the archives, that Bernal applied for a grant of this land, and “La Visitación,” on the second of November, 1834, two days before the order was issued, by the Governor, for organizing the pueblo of San Francisco. On the second of January, 1835, Governor Figueroa decreed on this petition as follows:
“As it appears, from the preceding reports, that the land asked for by Jose Comelio Bernal, is of the property of the pueblo of San Francisco do Assis, to which it serves as ejidos for the common cattle, the petition is not granted, as it cannot be given in ownership, (enpropiedad) but the party interested may keep his cattle there, the same as other citizens do,” etc.
When the same party again applied, in 1839, for this grant, the authorities of the pueblo, and the. person in charge of the Mission, were consulted, and both gave their written consent to the grant. Only a small portion of the grant falls within the pueblo limits.
January 25th, 1840. Governor Alvarado to J. J. Noe; three hundred varas, called “ Comaritos,” “ at the estero and embarcadero of the ex-Mission of San Francisco.”
February 27th, 1843. Governor Miclicltorena to J. Y. Limantour; four square leagues, covering the largest portion of the lands of the pueblo of Sau Francisco. This claim has been rejected on the ground of fraud.
May 1st, 1844. Governor Micheltorena to F. and R. Haro; one-half league, called “ Potrero de San Francisco.”
December 23d, 1845. Governor Pico to J. J. Noe; one square league. The petition in this case was referred to the municipal officer of San Francisco for report, and the grant made on his recommendation. Nearly one-half is within the pueblo limits.
February 10th, 1846. Governor Pico to Santillan; three square leagues. This grant is bounded on the north by Yerba Buena; north-east by the Presidio of San Francisco; west by the lands of Francisco Haro; south by a part of the rancho of the Sanchez, and cast by the bay of San Francisco.
May 6th, 1846. Governor Pico to Jose Andrade; six hundred varas in front of ex-Mission of San Francisco.
July 24th, 1846. Governor Pico to Fitch'& Guerrero; one-lialf a league, called “Parage del Arroyo.”

*626


*627NOTE 3.

AN A CT concerning the City of San Francisco, and to ratify and confirm certain Ordinances of the Common Council of said city.

[Approved March 11, 1858.]
The People of the State of California, represented in Senate and Assembly, do enact as follows:
Section 1. Whereas, The common council of the city of San Francisco passed an ordinance approved by the Mayor on the twentieth day of June, A. D. one thousand eight hundred and fifty-five, which ordinance is in the words and figures following, to wit:
Number eight hundred and twenty-two—Ordinance for the settlement and quieting of the land titles in the city of San Francisco.

The People of the city of San Francisco do ordain as foliotes:

Section 1. It shall be the duty of the Mayor to enter, at the proper land office of the United States, at the minimum price, all the lands above the natural high-water mark of the bay of San Francisco, at the time of the admission of California into the Union as a State, situated within the corporate limits of the city of San Francisco, as defined in the act to incorporate said city, passed April fifteenth, one thousand eight hundred and fifty-one, in trust for the several use, benefit, and behoof of the occupants or possessors thereof, according to their respective interests.
Sec. 2. The city of San Francisco hereby relinquishes and grants all the right and claim of the city to the lands within the corporate limits, to the parties in the actual possession thereof, by themselves or tenants, on or before the first day of January, A. D. one thousand eight hundred and fifty-five, and to their heirs and assigns forever; excepting the property known as the slip property, and bounded on the north by Clay street, on the west by Davis street, on the south by Sacramento street, and on the east by the water-lot front. And excepting, also, any piece or parcel of lan situated south, east, or north of the water-lot front of the city of San Francisco, as established by an act of the Legislature of March twenty-sixth, A. D. one thousand eight hundred and fifty-one; Provided, such possession has been continued up to the time of the introduction of this ordinance in the common council; or, if interrupted by an intruder, or trespasser, has been, or may be, recov cred by legal process; and it is hereby declared to be the true intent and meaning of this ordinance, that when any of the said lands have been occupied and possessed under and by virtue of a lease or demise, they shall be deemed to have been in the possession of the landlord or lessor under whom they were so occupied or possessed; Provided, that all persons who hold title to lands within said limits by virtue of any grant made by any ayuntamiento, town council, alcalde, or justice of the peace of the former pueblo of San Francisco, before the seventh day of July, one thousand eight hundred and forty-six; or grants to lots of land lying east of Larkin street and northeast of Johnson street, made by any ayuntamiento, town council, or alcalde of said pueblo, since that date, and before the incorporation of the city of San Francisco by the State of California; and which grant, or the material portion thereof, was registered or recorded in a proper book of record deposited in the office, or custody, or control of the recorder of the county of San Francisco, on or before the third day of April, A. D. one thousand eight hundred and fifty; or by virtue of any conveyance duly made by the commissioners of the funded debt of the city of San Francisco, and recorded on or before the first day of January, one thousand eight hundred and fifty-five, shall, for all the purposes contemplated by this ordinance, be deemed to be the possessors of the land so granted, although the said lands may be in the actual occupancy of persons holding the same adverse to the said grantees.
Sec. 3. The patent issued, or any grant made by the United States to the city, shall inure to the several use, benefit and behoof of the said possessors, their heirs and assigns, mentioned in the preceding section, as fully and effectually, to all intents and purposes, as if it were issued or made directly to them individually and by name.
Sec. 4. The city, however, as a consideration annexed to the next two preceding sections, reserves to itself all the lots which it now occupies, or has already set apart for public squares, streets, and sites for school-houses, city hall, and other buildings belonging to the corporation; and also such lots and lands as may be selected and reserved for streets and other public purposes, under the provisions of the next succeeding sections.
Sec. 5. The city shall have the right to proceed to lay out and open streets, as soon as the corporation may deem it expedient, in that part of the city west of Larkin street and southwest of Johnson street, and reserves the right to take possession of such lands as it may be necessary to occupy for that purpose, without compensation; and to assess, in the manner provided by the pres*628ent or any existing charter of the city, upon the lands bounded on such streets, the whole expense of laying out, opening, grading, and constructing the same; and payment of the costs of said improvements shall be deemed a charge upon the lands mentioned in this section, to which the city of San Francisco relinquishes her right and title by the second and third sections of this ordinance.
Sec. 6. The city shall also have the right to select and set apart, from the lands west of Larkin street and southwest of Johnson street, as many lots, not exceeding one hundred and thirty-seven and a half feet square each, as the Mayor and common council may, by ordinance, determine to be necessary for sites for school-houses, hospitals, fire-engine houses, and other public establishments necessary and proper for the use of the corporation; and may lay out and reserve upon the said lands, at convenient and suitable points and distances, public squares, which shall not embrace more than one block, corresponding in size to the adjoining blocks; Provided, that the selection shall be made within six months from the time of the passage of this ordinance; and that the city shall not, without due compensation, occupy, for the purposes mentioned in this section, after the laying out of the streets aforesaid, more than one-twentieth part of the land in possession of any one person; and that such possessor shall voluntarily assent thereto; or, refusing to do so, shall not be entitled to the benefit of any concession contained in the second and third sections of this ordinance.
Sec. 7. The lots and lands reserved for the use of the corporation, under the provisions of the next preceding section, shall be selected in localities likely to be most convenient and suitable for their respective uses, and in such proportion to the quantity in the possession of the respective occupants as to make the apportionment as nearly equal as circumstances will admit.
Sec. 8. The selection of said lands and lots shall be made by a commission, to consist of three persons, who shall be chosen by the common council, in joint convention, who shall report the same to the common council for its approval; and, upon such approval, deeds of release to the corporation for the lands thus selected shall be executed, acknowledged and recorded, in which deeds shall be specified the uses for which they are granted, reserved and set apart, respectively.
Sec. 9. Although the city hereby renounces in favor of the actual possessors, in accordance with the provisions of section second, any right or claim of its own, nothing in this ordinance is intended to prejudice any other outstanding title to the said lands adverse to the said possessors.
Sec. 10. Application shall be made to the Legislature to confirm and ratify this ordinance, and to Congress to relinquish all the right and title of the United States to the said lands, for the uses and purposes hereinbefore specified.
Sec. 11. Nothing contained in this ordinance shall be construed to prevent the city»- from continuing to prosecute, to a final determination, her claim now pending before the United States Land Commission, for pueblo lands, for the several use, benefit and behoof of the said possessors mentioned in section two, as to the lands by them so possessed, and for the proper use, benefit and behoof of the corporation as to all other lands not hereinbefore released and confirmed to the said possessors.
Sec. 12. That all ordinances, or parts of ordinances, conflicting with this ordinance, or any of its provisions, be and the same are hereby repealed.
(¡Approved, June twentieth, one thousand eight hundred and fiíty-five. S. P. Webb, Mayor.]
And whereas, the said common council passed another ordinance, approved by the Mayor of said city, September twenty-seventh, A. D. one thousand eight hundred and fifty-five, which last mentioned ordinance is in the words and figures following, to wit:
Number eight hundred and forty-five.—Ordinance providing for selecting and designating public squares and reservations for hospitals, fire-engines and school purposes, and for adopting the plan of streets in the western and south-western portion of the city, according to the provisions of ordinance number eight hundred and twenty-two, and confirmatory of said ordinance number eight hundred and twenty-two.

The People of the city of San Francisco do ordain as follows:

Section 1. Under and by virtue of the provisions of the ordinance of the common council, number eight hundred and twenty-two, entitled “ an ordinance for the settlement and quieting of land titles in the city of San Francisco, approved June twentieth, one thousand eight hundred and fifty-five," the board of aldermen and board of assistant aldermen shall meet in joint convention, at their next regular meeting after the passage of this ordinance, and proceed to elect three commissioners, who shall have the powers, and proceed to discharge the duties specified in section eight •of said ordinance number eight hundred and twenty-two.
Sec. 2. It shall be the duty of the city surveyor, acting in conjunction with the said commissioners, and with their concurrence, to furnish, by way of recommendation to the common council, within one month from the date of their appointment, a plan for the location and dimensions of the streets to be laid out within the city limits, west of Larkin and south-west of Johnson streets, upon *629which plan shall also he designated the lots and grounds selected by the said commissioners for the use of the city under the provisions of the aforesaid ordinance number eight hundred and twenty-two ; Provided, that the compensation of said commissioners shall not exceed the sum of one hundred dollars each, payable when the common council may legally make an appropriation therefor.
Sec. 3. The said ordinance number eight hundred and twenty-two, referred to in the preceding section one, is hereby re-ordained, ratified and confirmed in all its parts.
[Approved, September twenty-seventh, one thousand eight hundred and fifty-five. James Van Ness, Mayor.]
And whereas, in pursuance of the aforesaid ordinances, commissioners were appointed by the common council, who, in conjunction with the city surveyor of said city, agreed upon and reported, for the approval of the common council, a plan for the location of streets, public squares, and lots for public uses, to be laid out west of Larkin and southwest of Johnson streets, in said city, accompanied by a map of the same, which said plan and map was, by the justices of the peace exercising the powers of a board of supervisors of the city and county of San Francisco, adopted, approved and ratified by an order bearing date the sixteenth day of October, A. D. one thousand eight hundred and fifty-six, which is in the words and figures following, to wit:

The Board of Supervisors of the City and County of San Francisco do ordain as follows:

Section 1. That the plan or map of the Western Addition, reported by the commission created under an ordinance of the last common council of the city of San Francisco, be adopted by this board, and be declared to be the plan of the city, in respect to the location and establishment of streets and avenues, and the reservation of squares and lots for public purposes in that portion of the then incorporated limits of said city, lying west of Larkin and southwest of Johnson streets.
Be it therefore enacted, That the within and before recited order and ordinances be and the same are hereby ratified and confirmed; and all the land entered, or to be entered, in the United States Land Office, in pursuance of section one of the first recited of said ordinances, in trust, shall pass and inure to, and be deemed to have immediately vested in the occupants thereof, for their several use and benefit, according to their respective interests, in execution of the trust designated in an Act of Congress, entitled an act for the relief of citizens of towns upon the public lands of the United States, under certain circumstances, approved May twenty-third, one thousand eight hundred and forty-four, as extended and applied by an Act of Congress, entitled an act to provide for the survey of the public lands in California, the granting of pre-emption rights therein, and for other purposes, approved March third, one thousand eight hundred and fifty*three; and it shall be the duty of all Courts and officers to take judicial notice of the said order and ordinances, as hereinbefore recited, without farther proof, as fully and effectually, to all intents and purposes, as if they were public acts of the State Legislature.
Sec. 2. That the grant of relinquishment of title made by the said city in favor of the several possessors, by sections two and three of the ordinance first above recited, shall take effect as fully and completely, for the purpose of transferring the city’s interest, and for all other purposes whatsoever, as if deeds of release and quit-claim had been duly executed and delivered to and in favor of them individually and by name; and no further conveyance or other act shall be necessary to invest the said possessors with all the interest, title, rights, benefits and advantages, which the said order and ordinances intend or purport to transfer or convey, according to the true intent and meaning thereof; Provided, that nothing in this act shall be so construed as to release the city of San Francisco, or city and county of San Francisco, from the payment of any claim or claims due or to become due this State against said city, or city and county, nor to effect or release to said city and county any title this State has or may have to any lands in said city and county of San Francisco.
NOTE 4.
Z AMO KANO D OCTJMENT-
The following is a translation of this document:
“ Political Government op Alta California. > Bead-Quarters General of Alta California. )
“ The Government, satisfied with the Zealand activity which characterizes you, as well as the patriotism which animates you, sees in your official note of the twenty-fourth October last, a new proof of your vehement desire for the progress, and of your untiring efforts for the improvement and aggrandisement of your country, and of your fellow citizens.
*630u In consequence, it affords me pleasure to inform you, in accordance with its request, that the E. D. T. has adopted, in its totality, the plan which you presented in your note, aforesaid, with regard to the pueblo of San Francisco, declaring the boundaries to be the same that you delineated in the said note; that is, commencing at the little cove at E. of the Fortaleza* following the line traced by you, as far as the shore, leaving to the north, Gasemata and the Fortaleza; thence following the border of the said shore to Point of Lobos, on its southern side; thence following a straight line, as far as the peak of the Fevisedero (Lookout) continuing the said line towards theE. as far as the Point of the Rincon, embracing the Canútales and the Gentil. Said line shall terminate within the bay of the Mission Dolores, whose estuary shall serve for a natural boundary between the municipal jurisdiction of that pueblo and the aforesaid Mission de Dolores.
“ The Government, in proof of the confidence which your services inspired, has arranged that you shall be he who will have the honor of installing the first Ayuntamiento in. that pueblo of San Francisco, for which you have already done so much.
“You will therefore proceed, at the time, and in the mode provided by law, to the election of the municipal authorities, in order that they be installed on the first day of January of the coming year 1835; setting apart for public buildings those edifices which to you may seem most appropriate.
God and Liberty.
Monterey, November ith, 1834. (Signed) Jose Figueroa.
Don Mariano G. Vallejo ,
“Military Commandant of San Francisco.
It is a true copy. Zamorano.’